EXHIBIT 10.1

THIRD AMENDING AGREEMENT

 

THIS AGREEMENT made this 29th of January, 2015,  

BETWEEN:

Vista Gold Corp., a corporation existing under the laws of British Columbia,
Canada

(“Vista”)

AND

RPG Structured Finance S.À.  R.L., a company existing under the laws of
Luxembourg

(the “Purchaser”)

WHEREAS:

A.



Vista and the Purchaser (together the “Parties”) entered into a debt transfer
agreement made as of October 16, 2013 (the “Original Agreement”) which, among
other things, provides for the acquisition by the Purchaser of the non-interest
bearing indebtedness of Desarrollos Zapal, S.A. de C.V. to Vista in the amount
of US$20,090,528.43;

B.



On January 30, 2014, Vista and the Purchaser entered into an amending agreement
(the “First Amending Agreement”), pursuant to which (i) the Subsequent Payment
Date (as defined in the Original Agreement) was extended from January 30, 2014
to July 31, 2014 and (ii) the consideration to be paid was increased by
US$250,000 as consideration for the extension (the “First Extension
Consideration”);

C.



On July 25, 2014, Vista and the Purchaser entered into an amending agreement
(the “Second Amending Agreement”, together with the Original Agreement and the
First Amending Agreement, the “Agreement”) pursuant to which the parties agreed
that (i) the Subsequent Payment Date was extended from July 31, 2014 to January
30, 2015 and (ii) the payment of the First Extension Consideration and the
additional consideration of US$250,000 for entering into the Second Amending
Agreement would be paid contemporaneously with the execution of the Second
Amending Agreement; and

D.



the Parties wish to amend the Agreement to (i) reduce the Subsequent Payment
Amount (as defined in the Agreement) from US$6,000,000 to US$3,000,000, (ii)
remove the Purchaser’s termination right in Section 5.1(a) of the Agreement and
(iii) update the wire instructions for sending funds.

NOW THEREFORE in consideration of the mutual covenants and promises herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledge, the Parties agree as follows:

1.



Recital B of the Agreement is amended so that the reference to

a.



“US$13 million” is deleted and “US$10 million” is substituted in its place; and



--------------------------------------------------------------------------------

 

b.



“US$6 million” is deleted and “US$3 million” is substituted in its place.

2.



The definition of “Purchase Price” in Section 1.1 of the Agreement is amended so
that the reference to “US$12,985,000” is deleted and “US$9,985,000” is
substituted in its place.

3.



The definition of “Subsequent Payment Amount” in Section 1.1 of the Agreement is
amended so that the reference to “US$6,000,000” is deleted and “US$3,000,000” is
substituted in its place.

4.



Section 5.1 of the Agreement is amended so that the reference to “: (a) the
termination of this Agreement by the Purchaser in writing in its sole discretion
on or prior to January 30, 2015; or (b)”, such that Section 5.1, as amended,
reads as follows:

“This Agreement shall terminate and be of no further force or effect upon the
mutual agreement of the Parties.”

5.



Schedule “A” of the Agreement is amended so that the reference to Account Number
“8117536045” is deleted and Account Number “4977297647” is substituted in its
place.

6.



The Agreement, as amended hereby, shall continue in full force and effect and
the provisions of the Agreement, as hereby amended, are ratified and confirmed
in all respects.

7.



This Third Amending Agreement and the Agreement shall be read and construed
together as if they constituted one document, provided that if there is any
inconsistency between the Agreement and the provisions in this Third Amending
Agreement, the provisions of this Third Amending Agreement shall govern.

8.



This Third Amending Agreement may be executed and delivered in any number of
counterparts, which may be executed and delivered by facsimile transmission or
electronically in PDF or similar secure format, and it will not be necessary
that the signatures of all Parties be contained on any counterpart. Each
counterpart will be deemed an original and all counterparts together will
constitute one and the same document.

IN WITNESS WHEREOF the Parties hereto have caused this Third Amending Agreement
to be executed by their duly authorized representatives as of the date first
above written.

VISTA GOLD CORP.

By:

/s/Frederick H. Earnest

 

Name:  Frederick H. Earnest

 

Title:    President & CEO

 

RPG STRUCTURED FINANCE S.À R.L.

By:

/s/Julien Francois

 

Name:  Julien Francois

 

Title:    Manager

 

 



--------------------------------------------------------------------------------